Ludeling, C. J.,
dissenting. I dissent from the views of the majority of the court, on the following points:
First — I do not think the administratrix is chargeable for the rental-of property of the succession, which was not rented. The fact that she occupied the dwelling house, in which the deceased lived when he died, till its sale, does not change the rule that an administrator is not bound to lease the property of an estate.
Second — The fees of I. Garrett and of Garrett & Garrett, should be allowed as a credit to the administratrix. They were for services in suits against the succession. The services were necessary; they were rendered. I know of no law that requires an administrator to engage the services of only one attorney, during the course of the administration, nor do I believe that such would, in all cases, be to the interest of a succession.
In other respects I concur in the conclusions reached by the court.
Rehearing refused.